Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 44 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 44 recites the defined position. There is insufficient antecedent basis for this limitation.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31, 33, 39, 43-45, and 47-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPGPub No. 2019/0256279 (“Muhlemann”).
Claim 31 recites an interface of a beverage system, the interface comprising: an anvil of a beverage machine having a mating surface configured to engage a movable element of a beverage container. Muhlemann teaches placing the beverage container into a holder of a beverage machine, wherein the beverage machine comprises an air supply component and a liquid supply component that engage the air duct and inlet of the container, respectively, which are on the movable element 3 (paras. [0009], [[0022] & [0036]). Then, another portion of the beverage machine pushes the container downwards with respect to the movable element to allow the movable element to pierce the container (para. [0036]).  Since the body 2 of the container is pushed downwards, one of skill in the art would reasonably infer that a bottom portion of the holder, i.e. anvil, engages movable element 3 to keep it in place while the container 2 is pierced (figs. 1-2, para. [0036]). Claim 31 also recites the anvil is configured to: move the movable element relative to a body of the beverage container that is held by the beverage machine; and cause a piercing element of the movable element to release beverage medium from the beverage container. Muhlemann teaches that container 2 is pressed downward in order for the piercing element 4a to pierce the container 2 (para. [0036]). Thus, the anvil, which engages the movable element 3 is configured to apply a force to the movable element that moves the movable element relative to the body of the container and cause a piercing element (4a) of the movable element to release beverage medium from the beverage container (fig. 2, para. [0036]).
Claim 33 recites the anvil is configured to press the movable element and cause the movable element to move relative to the body of the beverage container. Muhlemann teaches that container 2 is pressed downward in order for the piercing element to pierce the container 2 (para. [0036]). Thus, the anvil, which engages the movable element 3 is configured to apply a 
Claim 39 recites an interface of a beverage system, the interface comprising: a basket configured to hold a sealed beverage container along a defined axis within a beverage machine. Muhlemann teaches inserting a sealed beverage container 1 into a holder of a beverage machine (paras. [0009], [0022], [0029] & [0036]). One of skill in the art would reasonably infer that in order to connect gas and liquid supplies to the container, and in order for the container to discharge the beverage at a known location, that the container is held along a defined axis within the holder, wherein the axis is oriented vertically so that the container is held in the orientation illustrated in fig 1 of Muhlemann.
Claim 39 also recites an anvil associated with the basket and configured to press into a movable element of the sealed beverage container, upon relative movement between the anvil and sealed beverage container along the defined axis, and cause the movable element to pierce a sealed membrane and initiate a flow of a beverage medium from an internal sealed volume of the beverage container while the sealed beverage container remains on the defined axis. Since the body 2 of the container is pushed downwards, one of skill in the art would reasonably infer that a bottom portion of the holder, i.e. anvil, engages movable element 3 to keep it in place while the container 2 is pierced (figs. 1-2, para. [0036]). Thus, the anvil, which engages the movable element 3, is configured to apply a force to the movable element that moves the movable element and anvil relative to the body of the container and cause the movable element to pierce a sealed membrane and initiate a flow of a beverage medium from an internal sealed volume of the beverage container while the sealed beverage container remains on the defined axis (fig. 2, paras. [0029] & [0036]).
Regarding claim 43, Muhlemann further discloses a gas supply fluidically coupleable with a gas inlet of the sealed beverage container and configured to provide a pressurized gas to the sealed beverage container during the movement of the movable element by the anvil (fig. 2, para. [0036]).
Claim 44 recites a clamp configured to engage the sealed beverage container and resist exit of movement of the sealed beverage container from the defined positioned while the anvil presses into the movable element. Muhlemann teaches an element of the beverage machine to push the top of the sealed container downward so that the anvil can press the movable element upward to pierce the beverage container (para. [0036]). Thus, the beverage container is clamped between the anvil and the element that pushes the container downward. This clamp resists exit movement of the sealed container so that the movable element can be moved with respect to the body of the container. 
Claim 45 recites an interface of a beverage system, the interface comprising: a container receiver configured to seat a closure of the beverage container in a beverage machine. Muhlemann discloses a beverage machine comprising a holder, i.e. container receiver, for seating a beverage container 1 including a closure 3 (fig. 1, paras. [0009], [0022] & [0036]). Claim 45 also recites the container receiver comprising: a gas supply configured to provide pressurized gas to a gas inlet of the beverage container; and a mating surface configured to manipulate a piercing element of the beverage container and cause the piercing element to allow the pressurized gas to enter a sealed portion of the beverage container. The container receiver of Muhlemann is interpreted to include the gas supply that attaches to air inlet 10 (fig. 1A, para. [0036]). Further, since the container 2 is pushed downwards with respect to the closure 3 while in the container receiver (para. [0036]), one of skill in the art would reasonably infer that a bottom surface of the holder, i.e. mating surface, engages movable element 3 to keep it still while the container 2 is pierced (figs. 1-2, para. [0036]). Thus, the mating surface manipulates, or forces, the movable element 3 and piercing element 4a to pierce the container 2 and allow the gas to enter the sealed portion of the container (figs. 1-2, paras. [0029], [0033] & [0036]).
Claim 47 recites the closure defines an exterior channel configured to associate the pressurized gas supply with the gas inlet. The gas inlet of the beverage container is interpreted as the outlet of channel 10 that injects, i.e. functions as an inlet, gas into the body 9 of the container. The closure 3 of Muhlemann defines a channel 10, which is provided on the exterior of the closure (fig. 1A, para. [0033] & [0036]). 
Regarding claim 48, Muhlemann further discloses the gas supply is configured maintain a fluidic coupling with the gas inlet during a manipulation of the piercing element by the mating surface (para. [0036]).
Claim 49 recites the container receiver is configured to hold a body of the closure at a defined position. Muhlemann discloses the container receiver is configured to hold a body of the closure 3 at a defined position with respect to the body of the beverage container 9 prior to piercing of the container membrane (fig. 1A, para. [0036]). Claim 49 also recites the mating surface moves the piercing element relative to the defined position of the body. During piercing of the container membrane, Muhlemann teaches the mating surface to move the closure 3 with respect to the container body 9 (fig. 2, para. [0036]), thus, changing the defined position between the piercing element 4a and the container body 9 (figs. 1A, & 2).
Claim 50 recites the mating surface is configured to manipulate the piercing element by directly contacting the movable element connected with the piercing element. As detailed in the rejection to claim 45 above, the mating surface of the container receiver directly contacts the movable element 3, from which the piercing element 4a extends.
Claims 31, 34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPub No. 2016/0297664 (“Broodryk”).
Claim 31 recites an interface of a beverage system, the interface comprising: an anvil of a beverage machine having a mating surface configured to engage a movable element of a beverage container. Broodryk teaches a beverage system (fig. 5), comprising a beverage container 10 comprises cap 12, container 14, and seat 16 (figs. 4 & 5, para. [0043]), wherein seat 16, i.e. movable element is configured to move with respect to container 14 (figs. 4 & 5, para. [0052]). Broodryk also teach an anvil, i.e. the component comprising buoy 44 illustrated in figs. 5. As illustrated in fig. 5, the top of the anvil comprises a mating surface that engages and attaches to the movable element 16. 
 Claim 31 also recites the anvil is configured to: move the movable element relative to a body of the beverage container that is held by the beverage machine; and cause a piercing element of the beverage container to release beverage medium from the beverage container. Since the anvil is connected to a bottom of the movable element 16, the anvil is capable of 
Claim 34 recites the mating surface defines a fluid pathway between the anvil and the beverage container. Fig. 5 of Broodryk discloses the mating surface comprises a fluid pathway to allow the beverage medium to enter buoy 44 (para. [0060]).
Regarding claim 36, Broodryk further discloses the piercing element defines a channel (42) configured to receive a flow of beverage medium upon the piercing element piercing the beverage container; and the fluid pathway is arranged to receive the flow of beverage medium from the channel (fig. 5, para. [0060]).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann as applied to claim 31 above, and further in view of US Patent No. 5,895,383 (“Niedospial”).
Regarding claim 32, Muhlemann fails to explicitly teach the mating surface comprises a planar portion configured to seat the movable element in the beverage machine. However, this would have been obvious in view of Niedospial.
Niedospial also teaches a container 10 having a closure with a flat top portion 102 with a piercing means 110 extending therefrom (figs. 5-6, col. 5 lines 45-53, col. 6 lines 30-42). The closure and piercing means are configured to be moved toward and pierce the container 10 (figs. 6 & 8, col. 6 line 30 – col. 7 line 10). The closure is moved closer to the container by exerting a force on the closure via cover 18, which has a shape that matches the outer surfaces of the closure, i.e. flat top portion and flat sidewalls extending therefrom (figs. 6-8; col. 6 line 58 – col. 7 line 11).
In this case, both Muhlemann and Niedospial teach a closure of a container comprising a piercing element configured to move toward the container to pierce it, wherein the closure is seated in a component that applies force to the closure to move it closer to the container. Muhlemann is silent as to the structure of the holder/anvil comprising the mating surface. However, Niedospial teaches the structure of the component comprises a planar top that engages the planar top portion of the closure. Since the closure of Muhlemann comprises a planar top, it would be predictable for the holder/anvil of Muhlemann to comprise a planar mating surface configured to engage the planar top of the movable element. Since the holder of Muhlemann allows beverage material to flow out of the movable element, it is predictable for the planar mating surface/anvil of Muhlemann in view of Niedospial to not interfere with the beverage outlet of the movable element. Thus, it would be obvious to modify the anvil of Muhlemann et al. such that the mating surface comprises a planar surface configured to contact the top planar surface of the movable element.
Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann as applied to claim 31 above, and further in view of USPGPub No. 2019/0002192 (“Wicks”).
Regarding claims 34, Muhlemann fails to explicitly teach the mating surface defines a fluid pathway between the beverage container and a cup of a user. However, this would have been obvious in view of Wicks.

In this case, both Muhlemann and Wicks teach a beverage machine that clamps a beverage container by applying downward pressure on the beverage container so that beverage medium is discharged downward. However, Muhlemann is silent as to the specific structure of the beverage machine holder/clamp. Wicks teaches the beverage machine holder to comprise a bottom surface that abuts the bottom surface of the beverage container to clamp the container when the downward force is applied. Further, since Wicks teaches that it is known to provide a recess in the bottom surface for the beverage medium to pass through and into a cup, it would be predictable that modifying Muhlemann to comprise a bottom surface that contacts the bottom of the movable element, and that comprises a recess aligned with the beverage medium outlet of the movable element, will allow the beverage container to be clamped while allowing the beverage medium to pass through. Thus, it would obvious to modify the beverage machine holder of Muhlemann to comprise a mating surface that contacts the bottom of the movable element, and that comprises a recess aligned with the beverage medium outlet of the movable element in order to allow the beverage medium to pass therethrough.
Given the above modification, the anvil is interpreted as at least the bottom portion of the holder, which comprises the mating surface that contacts the bottom of the movable element. As detailed above, the recess of the mating surface defines part of a fluid pathway between the anvil and beverage container to allow beverage medium to flow therethrough.
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann as applied to claim 31 above, and further in view of US Patent No. 5,817,082 (“the ‘082 reference”).
Regarding claim 37, Muhlemann fails to explicitly teach the beverage container comprises a flexible connector that allows the movable element to move relative to the body while the body remains attached to a vessel that defines a sealed volume of the beverage container. However, this would have been obvious in view of the ‘082 reference. 
Similarly to Muhlemann, the ‘082 reference is directed to a closure for an opening of a container wherein the closure comprises a piercing element (figs. 5 & 6, col. 1 lines 5-12). The ‘082 reference teaches that the closure can comprise component 70 fastened to the neck of the container via protrusions 84, wherein component 70 helps in fastening stopper 60 to the container, and, is configured to hold the piercing element 110 in an inactive state and stops movement of the piercing element 110 after a predetermined distance (figs. 6 & 8, col. 6 lines 8-12 & 23-30). The closure further comprises component 100, which includes the piercing element 110 extending from a top portion 102, and side portions 106 comprising an annular protuberance 120 configured to engage in an annular groove 86 of component 70. Force applied to component 100 allows the side portions 104 to flex outwardly, thereby disengaging the protuberance 120 from groove 86, which forces the component 100 downward until the bottom of component 100 abuts the annular projection 88 of component 70 (figs. 6 & 8, col. 6 line 64 — col. 7 line 10). 
In this case, both Muhlemann and the ‘082 reference are directed to container closures comprising a pierceable element that is forced towards the container opening to pierce a membrane on the container opening. Muhlemann teaches that the movable element may be held on the container neck via protuberances, but lacks specific embodiments disclosing the protuberances. The ‘082 reference teaches a container closure having a pierceable element that is held on the container neck via protuberances. The ‘082 reference teaches that separating the closure into two elements, wherein one element is configured to be fastened to the container neck and over the sealing membrane, and the other element is configured to engage grooves and protuberances of the first element allows a container closure to be sufficiently held in place when in an inactive state, restricts movement of the pierceable component to a predetermined distance toward the container, and helps in fastening the membrane to the container opening. Further, since Muhlemann and the ‘082 reference both 
Given the above modification, the body is interpreted as the component similar to element 70 of the ‘082 reference. Thus, the movable element is movable with respect to the body such that the body can adequately hold the movable element of Muhlemann in the inactive position, and, limit the movement of the movable element in a direction towards the container. With the above modification, Muhlemann et al. teach the movable element being connected to the wall by a flexible connector (circumferential apron 12 of Muhlemann that has been modified to include an annular protrusion, wherein the apron 12 is flexible in order to flex outwardly from the container; the ‘082 reference, col. 7 lines 1-3) that allows the movable element to move towards the body (the ‘082 reference, col. 6 line 64 — col. 7 line 10) while the body is attached to the vessel. 
Claim 37 also recites the anvil is configured to move the movable element and deform the flexible connector. As detailed in the rejection to claim 31 above, the anvil, which engages the movable element 3, is configured to apply a force to the movable element that moves the movable element relative to the body of the container (fig. 2, para. [0036]).
Claim 38 recites movement of the anvil toward the beverage container is limited by the flexible connector. 
Claims 40-41 rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann as applied to claim 39 above, and further in view of Wicks.
Regarding claims 40, Muhlemann fails to explicitly teach the anvil defines a flow path for the flow of the beverage medium from the beverage container. However, this would have been obvious in view of Wicks.
Wicks is directed to beverage capsules and a beverage preparation system (Title, paras. [0001] & [0002]). Wicks teaches that it is known for a beverage machine to clamp a beverage container, wherein a lower part of the clamp (having a recess) engages with a bottom of the beverage container and an upper part of the clamp is movable to abut the top of the beverage container (para. [0078]). Wicks teaches an embodiment of this in fig. 7, wherein the bottom portion comprising recess 731 contacts the bottom of the beverage container (para. [0084]).
In this case, both Muhlemann and Wicks teach a beverage machine that clamps a beverage container by applying downward pressure on the beverage container so that beverage medium is discharged downward. However, Muhlemann is silent as to the specific structure of the beverage machine holder/clamp. Wicks teaches the beverage machine holder to comprise a bottom surface that abuts the bottom surface of the beverage container to clamp the container when the downward force is applied. Further, since Wicks teaches that it is known to provide a recess in the bottom surface for the beverage medium to pass through, it would be predictable that modifying Muhlemann to comprise a bottom surface that contacts the bottom of the movable element, and that comprises a recess aligned with the beverage medium outlet of the movable element, will allow the beverage container to be clamped while allowing the beverage medium to pass through. Thus, it would obvious to modify the anvil of Muhlemann to comprise a bottom surface that contacts the bottom of the movable element, and that comprises a recess aligned with the beverage medium outlet of the movable element in order to allow the beverage medium to pass therethrough.
Regarding claim 41, Muhlemann further teaches the movable element comprises a piercing element (4a) configured to pierce the internal sealed volume of the beverage container with the movement of the movable element .
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Muhlemann et al. as applied to claim 41 above, and further in view of USPGPub No. 2019/0016580 (“Kruger”).
Regarding claim 42, Muhlemann et al. fail to explicitly teach the piercing element defines a channel configured to receive and route the flow of the beverage medium to the flow path defined by the anvil. However, this would have been obvious in view of Kruger.
Similarly to Muhlemann, Kruger teaches a closure 10 of a container 1 configured to pierce a membrane 14 of the container (fig. 5, para. [0042]). The closure 10 further comprises a mixing chamber wherein water is injected into the chamber of the closure to mix with the beverage medium (fig. 5, para. [0042]). The closure has multiple piercing means 16 & 18, wherein spike 18 injects gas into the container (figs. 5-8, para. [0046]). Piercing means 16 define a V-shape that forms angled cuts in the membrane so that the beverage medium can flow fast the piercing means.
In this case, both Muhlemann et al. and Kruger teach a closure of a container configured to pierce a membrane of the container with a spike that injects air into the container, wherein the closure further comprises a mixing chamber such that water is injected into the chamber of the closure to mix with the beverage medium. Kruger teaches that it is predictable to flow the beverage medium out of the container and into the mixing chamber easier by providing, in addition to the spike, a V-shaped piercing element that allows beverage material to flow therearound and within the channel formed by the two legs of the “V”. Thus, it would be obvious to add a V-shaped piercing element to the movable element of Muhlemann to allow the beverage medium to flow into the mixing chamber faster.
Given the above modification, the V-shaped piercing element defines a channel between the two legs of the V-shape that is configured to receive and route the flow of the beverage medium to the flow path defined by the anvil.

Response to Arguments
Applicant's arguments filed January 4, 2022 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 10-13 of the remarks, Applicant argues that Muhlemann fails to teach the anvil because there is no explicit disclosure of the anvil, and relying on inherency is improper.
The examiner first notes that it is proper to take into account the implicit teachings of a reference, i.e. inferences which one skilled in the art would reasonably be expected to draw. The rejection does not rely on inherency, the examiner believes the anvil is explicitly taught, or at a minimum are implicitly taught. In light of Applicant’s specification, an anvil is being interpreted as any portion of the beverage machine that contacts the movable element during beverage preparation and that prevents movement of the movable element with respect to the machine while the body of the container is pushed downward. Muhlemann explicitly teaches to place the beverage container into a holder of a beverage machine, wherein the beverage machine comprises an air supply component and a liquid supply component that engages the air duct and inlet of the container, respectively, which are on the movable element 3 (paras. [0009], [[0022] & [0036]). Then, another portion of the beverage machine pushes the container downwards with respect to the movable element to allow the movable element to pierce the container (para. [0036]). Thus, Muhlemann explicitly teaches the beverage machine comprising an air supply component and a liquid supply component that contact the movable element (the examiner notes that the anvil 55 of Applicant’s disclosure is also an air supply component). One of skill in the art would also reasonably infer that the holder, i.e. basket, of the beverage machine contacts the movable element to prevent movement of the movable element with respect to the air and liquid supply while the container is being pushed downward. Regardless of whether the liquid/air supplies and/or the holder is responsible for keeping the movable element stationary while the container is pushed downward, Muhlemann teaches one of skill in the art that the beverage machine comprises some element that contacts the movable element to keep the movable element stationary with respect to the beverage machine and the air/supply means while the container is being pushed downward with respect to the movable element. 
On pages 13-14 of the remarks, Applicant argues that Muhlemann fails to teach a basket, a container receiver, or a mating surface of the anvil.

On pages 15-16 of the remarks, Applicant argues that the component 16 of Broodryk does not read on a movable element because it is part of the beverage machine, and component 44 of Broodryk does not move component 16 because they remain positionally fixed with each other.
	Broodryk teaches the movable element 16 configured to be inserted into and connected with the body of the beverage container, thus reading on a movable element of the beverage container. The examiner notes that the claims do not recite the structure of the beverage container or machine prior to the container being inserted into the machine.
	With respect to component 44, the claims don’t require the anvil to move with respect to the movable element, the claim requires the movable element to move with respect to the body of the beverage container. The examiner also notes that the anvil of Applicant’s disclosure remains positionally fixed with the movable element while the movable element is moved towards the body of the beverage container.
	 
Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”